PER CURIAM.
The appellant contends that the trial court erred in imposing a new five year term of probation in respect to Count II of the information, possession of burglary tools, without giving him credit for time previously served on probation. He bases his argument on State v. Summers, 642 So.2d 742 (Fla.1994) and Redding v. State, 675 So.2d 714 (Fla. 5th DCA 1996). The state concedes error. Accordingly we vacate the sentence in regard to Count II and remand for resentencing with proper credit for time previously served on probation.
REVERSED AND REMANDED.
COBB, THOMPSON and ANTOON, JJ., concur.